DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 16 APR 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 APR 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires an anneal “for up to several hundred hours” at Line 16 therein.  There is no guidance in the Specification which enables one of ordinary skill in the art to 

Allowable Subject Matter
Claims 1-19 would be allowable if Claim 1 was rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 1, Examiner cites Foss ‘287 (U.S. PGPub 2006/0057287) as the closest prior art.  Foss ‘287 teaches or renders obvious the following limitations of Claim 1:
A method of forming a transparent composite article (PG 0092; silicon carbide is highly reflective in portions of the IR spectrum but not elsewhere without intervention; see also PG 0096, the process can be controlled to allow light transmission; light transmission requires a degree of transparency to visible light).
forming a mixture of (i) a reactant gas stream comprising hydrogen and methyltrichlorosilane (PG 0010) and (ii) solid silicon carbide particles having a 140-12,000 mesh size (PG 0010); 
heating a carbon substrate (PG 0039, graphite is a form of carbon) to a temperature from 1300-1500°C (PG 0029, 1200-1500 degrees Celsius anticipates 1500 degrees Celsius) in the reactor having a pressure from 10-30 torr (PG 0029, 
heating the mixture of the reactant gas stream and solid silicon carbide particles to a temperature greater than 1200°C (PG 0029, 1400 degrees Celsius) sufficient to decompose the methyltrichlorosilane (PG 0040, 1300 degrees Celsius is sufficient) to produce silicon carbide material without causing the solid silicon carbide particles to react and injecting the mixture into the reactor (PG 0042);
co-depositing the silicon carbide material and the solid silicon carbide particles onto the heated carbon substrate in the reactor to produce a CVD matrix comprising the silicon carbide material and the solid silicon carbide particles by chemical vapor deposition on the heated carbon substrate (PG 0024);
post-treating the carbon substrate having the CVD matrix coating in a furnace having a temperature from 1500-3000°C for up to several hundred hours (PG 0095); and 
cooling and removing the carbon substrate from the CVD matrix to form the transparent composite article (e.g. PG 0010);
wherein the reactant gas stream comprises a flow rate from about 2-10 lbs/hr of the methyltrichlorosilane and a flow rate from about 2-60 lbs/hr of the hydrogen (PG 0070 renders obvious the selection of desired flow rates and ratios to control silicon content in the deposited film); 
and wherein the solid silicon carbide particles have a feed rate up to 8 g/hr (PG 0061 renders obvious selection of the particle feed rate to control density and porosity of the deposited composite material);
wherein the composite article is transparent to visible light  (PG 0092; silicon carbide is highly reflective in portions of the IR spectrum but not elsewhere without intervention; see also PG 0096, the process can be controlled to allow light transmission; light transmission requires a degree of transparency to visible light.  
Foss ‘287 does not teach or suggest the following limitations of Claim 1:
Injecting the heated mixture of trichloromethylsilane, hydrogen and silicon carbide particles into the chamber after heating to the temperature of greater than 1200 degrees Celsius.
Performing the anneal in an atmosphere of at least one of hydrogen and helium.
In particular, Foss ‘287 teaches away from preheating the reaction gases to a decomposition temperature before injection (see e.g. PG 0065; premature thermal activation leads to decomposition of the reactant gas, which can lead to deposition in, and clogging of, the supply line and/or injection nozzle of the reactant gases).
Examiner further cites Bolton ‘648 (U.S. PGPub 2016/0024648).  Bolton ‘648 is drawn to deposition of silicon carbide layers from reagent streams comprising trichloromethylsilane, hydrogen, and silicon carbide particles (e.g. PG 0026).  It is not clear whether the temperatures discussed in PG 0026 refer to the gas streams or the substrate; PG 0034 appears to indicate that it refers to the substrate (the reactor is maintained at a temperature, there is no discussion of temperature control of the gas streams outside the reactor).  There is further no discussion of plasma treatment of the composites.  Even assuming Bolton ‘648 teaches the elevated process temperatures for 
Further search and indication has not found a reference or combination of references, alone or in combination with other references of record, which teach every limitation of Claim 1.  Claims 2-19 depend from Claim 1 and contain the same allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712